              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JULIO CESAR ORTEGA                        :   Civil No. 4:20-CV-00332
CAMPOVERDE,                               :
                                          :
             Petitioner,                  :
                                          :
             v.                           : Judge Jennifer P. Wilson
                                          :
CLAIR DOLL, et al.,                       :
                                          :
             Respondents.                 : Magistrate Judge William I. Arbuckle
                                      ORDER
      AND NOW, on this 27th day of February, 2020, the court having

determined that there is good cause to vacate the referral to a United States

Magistrate Judge because such a referral is likely to cause significant duplication

of efforts in this case, IT IS ORDERED that pursuant to the court’s authority

under Rule 73(b)(3) of the Federal Rules of Civil Procedure, the referral of this

matter to United States Magistrate Judge William I. Arbuckle is VACATED.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania
